Name: Commission Regulation (EEC) No 1071/84 of 17 April 1984 correcting Regulation (EEC) No 900/84 fixing the monetary compensatory amounts and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 105/14 Official Journal of the European Communities 18 . 4. 84 COMMISSION REGULATION (EEC) No 1071 /84 of 17 April 1984 correcting Regulation (EEC) No 900/84 fixing the monetary compensatory amounts and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) 1004/84 (2), and in particular Article 6 thereof, Having regard to Commission Regulation (EEC) No 1516/78 of 30 June 1978 on adjustment to monetary compensatory amounts fixed in advance and repealing Regulation (EEC) No 651 /78 (3), and in particular Article 1 (2) thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 , were fixed by Commission Regulation (EEC) No 900/84 of 31 March 1984 (4) ; whereas a check has revealed an error in part 8 of Annex I to that Regulation ; whereas it is neces ­ sary, therefore, to correct the Regulation in question, HAS ADOPTED THIS REGULATION : Article 1 The amounts shown for products falling within heading No 19.04 and subheadings 21.07 G II a) 2 bb) and b) 2 aa) of the Common Customs Tariff in the column headed 'France' in part 8 of Annex I to Regu ­ lation (EEC) No 900/84 are withdrawn . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the date of its publication . However, at the request of interested parties, it shall apply with effect from 2 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 April 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, 12. 5 . 1971 , p . 1 . (2) OJ No L 101 , 13 . 4. 1984, p . 2. 0 OJ No L 178 , 1 . 7 . 1978 , p . 63 . (*) OJ No L 92, 2 . 4 . 1984, p. 2 .